DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 08/02/2021 responsive to the Office Action filed 06/11/2021 has been entered. Claim 9 has been amended. Claims 1-8 were previously withdrawn. Claims 1-12 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 5-7 filed 08/02/2021, with respect to the rejection of claim 9 under 102/103 rejection have been fully considered and are addressed in the revised rejection. Since claim 9 has been amended, the rejection of claim 9 under 102 (a)(1) has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feygin et al. (US 5,876,550-of record).

With respect to claims 9 and 12, Feygin teaches an apparatus for making a three-dimensional laminated object (“the laminated object manufacturing (LOM) system”, Co 12 li 30-31, “LOM 420”, Co 35 li 45 and Fig. 58), said apparatus comprising:
a work station (“support cylinder 462”, Co 36 li 2);
a feeder (“two rollers 430 and 432”) adapted to feed a plurality of sheet substrates onto said work station, wherein the sheet substrates are provided in a continuous manner, said feeder including two rollers rotatably, the sheet substrates being connected between and transferred by said rollers (“The machine (420) feeds a ribbon (428) over two rollers(430) and (432) which maintain the height of the ribbon (428) in the proper location to be added to the stack (434).”, Co 35 li 49-51); and
a cutter (“436”, “440”, “442”, and “444”), disposed above said work station, and adapted to cut one of the sheet substrates that is stacked on a previous one of the sheet substrates that has been cut along and cured within a first contour and that is disposed on said work station (“a laser (436) produces a beam (438) reflected by mirrors (440) and (442) to a prism lens system (444), which directs the beam (438) onto the ribbon (428) adjacent to the stack (434) once the ribbon (428) has been bonded to the stack (434) by the hot roller (446)”, Co 35 li 52-57; “cutting by the laser beam (438).”, Co 36 li 4-5);


Even though Feygin does not mention a mainframe in the apparatus, Feygin’s machine 420 has an interior 426 (Co 35 li 47-48), which means Feygin’s machine 420 inherently has a mainframe that includes and supports other structures therein. Alternatively, one would have found it obvious to provide a mainframe in order to support and mount other structures in the machine.

Feygin further teaches a curer (“a UV lamp 450”) disposed adjacent to said cutter and above said work station, and adapted to cure an adhesive layer of the one of the sheet substrates (“a UV lamp (450) may be positioned above the stack (434) to assist in the bonding process.”, Co 35 li 58-60), said curer curing the adhesive layer of the one of the sheet substrates within the second contour to bond the one of the sheet substrates to the previous one of the sheet substrates so as to form the three-dimensional laminated object (“A precoated adhesive can be in the dry form so that it can be activated by wetting during the laminating process. The adhesive can also be of a kind activated by an UV or infrared radiation.”, Co 18 li 18-21; “An ultra violet lamp can be used to bond sheets together if a UV curable adhesive is used.”, Co 20 li 29-31), but does not specifically teach that the curer is a digital light processing scanner.
In another embodiment of LOM machine (Fig. 43), Feygin teaches that once the cross-section slice is pressed against the stack, the second laser (130) turns on, its 
Thus, one would have found it obvious to replace the UV lamp to the laser with the scanner operated by computer based means (one would have found it obvious to provide the UV laser for the purpose of curing the UV curable adhesive.) in order to adjust the intensity and the speed of motion of the beam from the laser to cure the adhesives in a portion.

With respect to claim 11, Feygin as applied to claim 9 above teaches a heat roller (“446”) movably mounted to said mainframe so as to connect the one of the sheet substrates with the previous one of the sheet substrates (“the ribbon (428) has been bonded to the stack (434) by the hot roller (446), which moves there across in the directions of arrow (448).”, Co 35 li 55-58), but Feygin does not explicitly teach that the heat roller 446 is adapted to press the one of the sheet substrates stacked on the previous one of the sheet substrates.
However, in another embodiment Feygin further teaches that to achieve a uniform bond, a roller is used for applying pressure against the ribbon (112) (Co 27 li .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feygin et al. (US 5,876,550-of record) as applied to claim 9 above, and further in view of Sugai (US 2017/0182763-of record).

With respect to claim 10, Feygin as applied to claim 9 above further teaches that instead of the ribbon feed to a waste roller (476) as shown in FIG. 58, in a modified LOM (520) shown in Fig. 63 a piece (528) is cut from the ribbon (526) by the laser (490) and placed on the stack (496), and the waste (498) can be retained on the roller (486) for later removal by the doctor knife (500) (Co 36 li 32-33, 44-46, and 58-65), and the border (616) thereof could be a ribbon with cutting thereon being done over a waste receptacle so that the waste falls directly into a waste container (Co 37 li 56-58), but does not specifically teach that the waste container is movably mounted to said mainframe and disposed adjacent to said work station.
Sugai relates to a 3D printer that discharges a liquid material (Pa [0004]), and teaches a collecting unit 140 (“gutter”) to collect the second liquid droplets L2 which is not involved in formation process (Pa [0050]) and further teaches that the receptacle 141 of the collecting unit 140 is configured to move in the horizontal and vertical directions so as to prevent the liquid drops from landing on the forming stage 160 (Pa [0084]).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742